 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
 4   SYDNEY SHACKERFORD,                             )
                                                     )        Case No.: 2:19-cv-00469-GMN-DJA
 5                        Plaintiff,                 )
             vs.                                     )    ORDER OF DISMISSAL PURSUANT
 6                                                         TO RULE 4(m) OF THE FEDERAL
                                                     )
 7   CORRECTIONAL OFFICER LONA, et al.,              )      RULES OF CIVIL PROCEDURE
                                                     )
 8                        Defendants.                )
 9                                                   )

10           Plaintiff Sydney Shackerford has failed to show good cause as to why this action should
11   not be dismissed without prejudice for failure to effect timely service as to Defendants
12   Correctional Officer Aravio and Correctional Officer Mitchell, pursuant to Fed. R. Civ. P.
13   4(m).
14           IT IS THEREFORE ORDERED that the action is hereby DISMISSED without
15   prejudice as to Defendants Correctional Officer Aravio and Correctional Officer Mitchell.
16           DATED this _____
                          3   day of June, 2021.
17
18
19                                                ___________________________________
                                                  Gloria M. Navarro, District Judge
20                                                United States District Court
21
22
23
24
25


                                                Page 1 of 1
